Citation Nr: 1548467	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable rating for pelvic adhesive disease with uterine fibroids and dysmenorrhea.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984 and from May 1986 to June 1992, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran presented sworn testimony at a hearing before the undersigned in January 2015.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to obtain additional medical records concerning the Veteran's treatment for her service-connected pelvic adhesive disease with uterine fibroids and dysmenorrhea, and to provide her with a VA examination in connection with this disability.  Additionally, remand is necessary to afford her VA examinations and medical opinions in connection with her right knee, left knee, bilateral hip and tinnitus disorders.

First, with regard to the Veteran's service-connected pelvic adhesive disease with uterine fibroids and dysmenorrhea, the evidence of record shows that her condition has worsened since the December 2009 VA examination addressing this disability.  During the January 2015 Board hearing, the Veteran testified that her condition has worsened, and that her doctor wanted her to undergo a surgical procedure.  See Hearing Tr. at 3-4.  A March 2015 medical record notes she had uterine fibroids removed via hysterectomy.  See March 2015 Family Medicine Record.  Thus, the Veteran must be provided with a new VA examination to determine the current nature and severity of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board notes that the December 2009 VA examination concerning her pelvic adhesive disease is inadequate for ratings purposes.  The Veteran's pelvic adhesive disease with uterine fibroids and dysmenorrhea is rated under Diagnostic Code (DC) 7699-7614.  The criteria under this DC provide that a 10 percent rating is for application where the claimant has symptoms that require continuous treatment.  See 38 C.F.R. § 4.116, DC 7614.  The December 2009 VA examination does not address whether the Veteran's symptoms required continuous treatment.  On remand, the VA examiner should review the Veteran's claims file and state whether her symptoms required continuous treatment at any point during the appeal period, from May 2009 to the present.

The Board notes that the Veteran has been followed by a non-VA provider in connection with her pelvic adhesive disease with uterine fibroids and dysmenorrhea.  On remand, any outstanding medical records should be obtained.  See 38 C.F.R. § 3.159.

With regard to the remaining service connection claims, the Board finds that the Veteran must be provided VA examinations addressing the nature and etiology of her right knee, left knee, bilateral hip and tinnitus disorders.  The Veteran's medical records and statements from her treating physician show ongoing treatment for a bilateral hip disorder and disorders of both knees during the appeal period.  See September 2009 Medical Record; January 2010 Medical Record; March 2010 Statement of Dr. J.I.L.  The Veteran reported experiencing bilateral hip and knee pain and functional loss, and further reported that these conditions began during basic training.  See Hearing Tr. at 7.  She also testified that she has experienced a ringing in her ears since service, when she worked with noisy equipment.  See id. at 9.  A review of the Veteran's service treatment records (STRs) show that she experienced noise exposure and suffered injuries to her right hip, right thigh and left knee in service.  An April 1992 Reference Audiogram notes that the Veteran was routinely exposed to hazardous noise in service.  A July 1980 STR notes treatment for a pulled muscle in the Veteran's right thigh.  August 1980 STRs notes a right upper thigh persistent muscle strain and right hip stress reaction.  A July 1990 STR also notes a finding of a right thigh strain.  Additionally, an August 1986 STR notes the Veteran's complaints of left knee numbness.  

Because the evidence of record indicates that the Veteran currently experiences tinnitus and disorders affecting her hips and knees bilaterally, and that she experienced injuries to these areas during service, she should be afforded VA examinations to determine whether her current disorders had their onset in service or are related to the injuries she suffered in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any of the Veteran's outstanding VA or private treatment records relating to her pelvic adhesive disease with uterine fibroids and dysmenorrhea, tinnitus and/or right knee, left knee or bilateral hip disorders.

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her pelvic adhesive disease with uterine fibroids and dysmenorrhea.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After reviewing the claims file, the examiner should state whether the Veteran's symptoms relating to her pelvic adhesive disease with uterine fibroids and dysmenorrhea required continuous treatment at any point from May 2009 to the present.  Additionally, the examiner should state whether the Veteran's recent hysterectomy is related to her pelvic adhesive disease with uterine fibroids and dysmenorrhea.  The examiner should also discuss how the Veteran's service-connected disabilities affect her daily life and ability to work.  The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  After obtaining any outstanding records, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of her right knee, left knee, bilateral hip and tinnitus disorders.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should provide an opinion regarding the following:

Right Knee, Left Knee and Bilateral Hip Disorders

(a)  Identify any right knee, left knee or hip disorder found to be present.

(b)  For each disorder found, state whether it is at least as likely as not that the disorder had its onset in service or was caused by any injury or disease incurred in service.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements concerning the onset of her symptoms beginning during basic training, as well as her STRs showing injuries to her right hip, right thigh and left knee in service.  See July 1980, August 1980, August 1986 and July 1990 STRs.  

Tinnitus

(a)  State whether it is at least as likely as not that the Veteran's reported tinnitus had its onset in service or was caused by any injury or disease incurred in service.  

In providing the requested opinion, the examiner should consider and address the Veteran's lay statements concerning the onset of her symptoms, as well as the April 1992 Reference Audiogram noting that the Veteran was routinely exposed to hazardous noise during service.  

All examination reports should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completing the above development, including any further development deemed necessary, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




